Case 1:20-cv-03633-PKC-RLM Document 21 Filed 01/04/21 Page 1 of 2 PageID #: 90




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 YESSICA RODRIGUEZ, individually and on behalf
 of others similarly situated,

                                Plaintiff,                   Case No. 1:20-cv-03633-PKC-RLM

                 -against-

 COATZINGO BAKERY & MEXICAN PRODUCTS                                   xxxxxxxxxxxxxxxxxx
                                                                       [Proposed Form Of]
 CORP. (D/B/A COATZINGO BAKERY), RUFINO                                   JUDGMENT
 ZAPATA, and MELITON ZAPATA,

                                Defendants.


                                             JUDGMENT

       On December 17, 2020 Plaintiff filed a notice of acceptance of offer of judgment pursuant

to Rule 68 of the Federal Rules of Civil Procedure;

      NOW, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

       That the Plaintiff YESSICA RODRIGUEZ have judgment against Defendants

COATZINGO BAKERY & MEXICAN PRODUCTS CORP. (D/B/A COATZINGO BAKERY),

RUFINO ZAPATA, and MELITON ZAPATA (collectively “Defendants”), jointly and severally,

in the amount of $25,000 (Twenty-Five Thousand Dollars) which is inclusive of Plaintiff’s claims

for relief, reasonable attorneys’ fees and costs.

       This judgment is intended to resolve, in full satisfaction, all of Plaintiff’s claims as alleged

in the Complaint pertaining to this Action, including any reasonable attorneys’ fees and costs

Plaintiff is demanding from Defendants. This offer is made for the purpose of Fed. R. Civ. P. 68

only, and neither it nor any judgment resulting from this offer may be construed as an
Case 1:20-cv-03633-PKC-RLM Document 21 Filed 01/04/21 Page 2 of 2 PageID #: 91




admission (a) of liability on the part of Defendants; or (b) that Plaintiff has suffered any damage

whatsoever. The payment amount shall be paid over a period of sixteen (16) installments with the

first (1st) payment of Ten Thousand Dollars ($10,000) due on or before March 1, 2021 and the

Second (2nd) through Sixteenth (16th) payments of One Thousand Dollars and Zero Cents

($1,000.00) due monthly on the 1st of each month thereafter. If Defendants default on two payment

dates under this schedule, payment obligations shall accelerate and become immediately due on

the remainder of the judgment amount.



        1/4/2021 xxxx
Dated: ________, 2020
                                                s/Hon. Pamela K. Chen
                                             _____________________________

                                                  HON. PAMELA K. CHEN




                                               -2-
